                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                     PLAINTIFF

V.                            CASE NO. 5:99-CR-50038

GABINO SOLTERO-CORONA                                                      DEFENDANT


                                        ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 108) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on April 22, 2019. The time

to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 108) is

ADOPTED IN ITS ENTIRETY, and Defendant’s Motion for Reduction of Sentence (Doc.

106) is DENIED.

      IT IS SO ORDERED on this 10th day of May, 2019.



                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
